DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 4-20 are pending:
Claims 1-2 and 4-15 are rejected.
Claims 1, 13 & 15-16 are amended. 
Claims 16-20 are withdrawn from consideration.
Claim 3 is canceled. 
Response to Amendments
Applicant's amendments filed 04/16/2021 have been entered. Amendments to the claims have overcome claim objections previously set forth non-final Office Action mailed 12/16/2020.
Amendments do not overcome 103 rejections therefore 103 rejections are maintained. 
Response to Arguments
Applicant’s arguments filed 04/16/2021 have been entered. Arguments are fully considered. 
Applicant argues that there is no evidence that Zhou disclosed “laminar flow” as claimed or inherently result in laminar flow; Zhou does not use the word laminar or describe laminar flow or decrease arranging the foils to decrease fluid velocity to cause laminar rather than turbulent flow; Zhou may be better interpreted as disclosing causing turbulence with the pre-treatment device for enabling non-turbulent fluid flow.  These arguments are not persuasive because Zhou teaches the claimed “smooth laminar flow” (“smoothly flow out”, see pg. 2 of Zhou). The term “smoothly” disclosed by Zhou is merely describing the flow behavior of the rain water. Additionally, the common application of laminar flow is smooth flow of a viscous liquid through a tube or a pipe by evidence of Hyperphysics.com (Hyperphysics.com (http://hyperphysics.phy-astr.gsu.edu/hbase/pfric.html), see pg. 1 of NPL document attached). Furthermore, Zhou’s arc rotational flow plates are inherently configured for smooth laminar flow because said arc rotational flow plates are mounted directly to the device’s chamber (see Fig. 2 of Zhou) at a downward angle (see Figs. 1-2 of Zhou) for reducing impact speed 
	 In response Applicant’s argument that “Zhou may be better interpreted as disclosing causing turbulence with the pre-treatment device for enabling non-turbulent fluid flow”, this is argument is not persuasive because the apparatus of Zhou is designed to improve sedimentation and filtration efficiency to overcome shortcomings of the prior art (see pg. 2 of Zhou), producing turbulence is an undesirable feature for separation devices since turbulence is known to reduce the effectiveness of gravitational separation (see C2/L20-25 of Noles).
Applicant argues that Zhou’s rotational flow plate increase horizontal fluid “speed” and therefore one of ordinary skill in the art would understand that increasing flow velocity increase turbulence. This argument is not persuasive because Zhou teaches an increase in horizontal fluid speed for merely changing the water flow direction (see pg. 2 of Zhou) which does not suggest increasing turbulence; additionally, an increase in horizontal fluid speed does not automatically produce a turbulent flow because it known that laminar flow moves with successively higher speed and different laminar flows travel at different speeds and resistances by evidence of Hyperphysics.com (Hyperphysics.com, see pgs. 1 & 4 of NPL document attached). 
Applicant argues that the Office Action does not show motivation to combine or modify the references as alleged because the Office Action refers to generalized advantages found not in the prior but in Applicant’s own application; One of ordinary skill in the art would not have found sufficient guideposts in the combination of Pank and Zhou to modify Pank in view of Zhou’s rainwater pre-treatment deice which exhibits a different purpose and mode of operation with respect to the alleged foils by pre-treating rainwater to ensure uniform mixing before filtering. These arguments are not persuasive because the motivation, suggestion or teaching to combine was identified in the prior art references of Zhou, Pank and evidentiary reference Lewis and Applicant’s specification was not relied upon. 	
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Specifically, Zhou, Pank and Lewis all teach separation devices in the art of water filtration, they are analogous.  It would have been obvious to one of ordinary skill in the art would have been motivated to modify the main separation unit of Pank by incorporating the foils of Zhou such that the foils smooth laminar flow of fluid separated by the inlet enclosure and the separation unit and received in the main separation enclosure because it is desirable to produce a laminar flow downstream by evidence of Lewis (GB 2385285); see Lewis, Fig. 2 shows plate separator 27 (wherein laminar flow conditions are created, see pg. 2, lines 2-8) in downstream tank) and provide the benefit of reducing the resistance of rain flow (Zhou, see pg. 2, lines 37-41) since the main separation can experience extreme flow situations (Pank, see pg. 8 , lines 3-7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness 

Claims 1-2, 8-9 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pank (WO 97/27145) in view of Zhou (CN 105089135, previously cited, new translated copy provided) and by evidence of Lewis (GB 2385285).
Regarding claim 1, Pank teaches a system (see Entire Abstract) configured for cleaning solid and liquid contaminants from fluid run-off (see pg. 6, line 35-pg. 7, line 2), comprising: an inlet enclosure (Fig. 1, inlet enclosure 28 (Fig. 1, enclosure 28); see pg. 4, lines 34-37); a main separation enclosure (Fig. 1, main separation enclosure 21 (Fig. 1, main separation tank 21); see pg. 4, lines 25-30) comprising an intake (Fig. 1, intake 20 (Fig. 1, pipe 20); see pg. 5, lines 28-30), an outlet (Fig. 1, outlet 122 (Fig. 1, pipe 122); see pg. 5, lines 34-35), and an interior cylindrical wall (see pg. 4, lines 27-30 teaches round cross-section); and a separation unit (Fig. 6, separation unit 18 (Fig. 6, outlet conduit 18); see pg. 5, lines 5-12) connecting the inlet enclosure to the main separation enclosure (Fig. 1 shows separation unit 18 connecting the inlet enclosure 28 to the main separation enclosure 21) and configured to separate fluid received by the inlet enclosure for delivery to the main separation enclosure (see pg. 4, lines 34-37 & pg. 14, lines 14-21).
Pank does not teach a foil attached to the interior cylindrical wall of the main separation enclosure, the foil configured to smooth laminar flow of the fluid separated by the inlet enclosure and the separation unit and received in the main separation enclosure.
Zhou teaches a foil attached to the interior wall of the main separation enclosure (Fig. 2, foil 4 (Fig. 2, rotational flow plate 4); see pg. 3, lines 33-34), the foil configured to smooth laminar flow of fluid (see pg. 2, lines 37-41 teaches rotational flow plate…can reduce resistance of the rain flow downstream pipeline direction thus rain water can…smoothly flow out) received in the main separation enclosure (Fig. 2, main separation enclosure 1 (Fig. 2, mud chamber well base 1); see pg. 3, lines 32-33).
It would have been obvious to one of ordinary skill in the art would have been motivated to modify the main separation unit of Pank by incorporating the foils of Zhou such that the foils  smooth laminar flow of fluid separated by the inlet enclosure and the separation unit and received in the main separation enclosure because it is desirable to produce a laminar flow downstream by evidence of Lewis (GB 2385285); see Lewis, Fig. 2 shows plate separator 27 (wherein laminar flow conditions are 

Regarding claim 2, Pank and Zhou teach the system of claim 1 comprising one or more additional foils connected to the interior wall (Zhou, Fig. 2 shows one or more additional foils 4 connected to interior wall; see claim 2, teaches multiple rotational flow plates). 

Regarding claim 8, Pank and Zhou teach the system of claim 1, the foil further comprising connected directly to the interior wall (Zhou, see pg. 2, lines 37-41 teaches rectangular thin plate is fixedly connected with the mud chamber well wall).  

Regarding claim 9, Pank and Zhou teach the system of claim 1, the foil further comprising configured to extend toward a center of main separation enclosure (Zhou, Figs. 1 & 2 shows foil 4 configured to extend toward a center of the main separation enclosure).  

Regarding claim 11, Pank and Zhou teach the teach the system of claim 1, comprising a second foil (Zhou, Figs. 1 & 2 show more than one foil 4 arranged inside of the enclosure therefore comprises a second foil; see claim 2, teaches multiple rotational flow plates).

Regarding claim 12, Pank and Zhou teach the system of claim 11, the second foil further comprising being connected to the interior wall (Zhou, see pg. 2, lines 37-41 teaches rectangular thin plate is fixedly connected with the mud chamber well wall).

Regarding claim 13, Pank and Zhou teach the system of claim 12, the first foil further comprising being arranged at a first angle of attack to the fluid flow in the enclosure, the second foil arranged at a second angle of attack to the fluid flow in the enclosure (Zhou, Figs. 1 & 2 show a first 

	Regarding claim 14, Pank and Zhou teach the system of claim 13, comprising the first angle attack equal to the second angle of attack, or greater than the second angle of attack (Zhou, Figs. 1 & 2 show foils 4 to having the same (equal) angle of attack; see pg. 2, lines 29-31 teaches inclines downwards; see pg. 3, lines 49-53 teaches uniformly provided).

	Regarding claim 15, Pank and Zhou teach the system of claim 11, comprising the first foil arranged at a distance from a bottom of the main enclosure that is different than a distance from the bottom of the main separation enclosure of the second foil (Zhou, Fig. 2 shows foils 4 positioned at different heights therefore a first foil is at a distance from the bottom of the enclosure different from a second foil).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pank (WO 97/27145) in view of Zhou (CN 105089135) and further in view of Yu (CN 105771415, previously cited, new translated copy provided).
	Regarding claim 4, Pank and Zhou teach the system of claim 1, the foil further comprising being arranged at an angle of attack (Zhou, Fig. 1 shows the foil 4 arranged an angle of attack; see pg. 2, lines 29-31 teaches inclines downwards).
	The previous combination of Pank and Zhou does not explicitly teach the foil arranged at an angle of attack selected from a range of 45 degrees to 60 degrees to the fluid flow.
	Yu teaches a sedimentation tank (see Entire Abstract) comprising a foil arranged at angle of attack of 45 degrees to 60 degrees to the fluid flow (see pg. 2, lines 35-41 teaches 45 degrees and 60 degrees).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foil angle of Pank (as modified by Zhou) so that the foil is at an angle of In re Malagari, 182 USPQ 549.

	Regarding claim 5, Pank and Zhou teach the system of claim 1, the foil further comprising being arranged at an angle of attack (Zhou, Fig. 1 shows the foil 4 arranged an angle of attack; see pg. 2, lines 29-31 teaches inclines downwards).
	The previous combination of Pank and Zhou does not explicitly teach the foil arranged at an angle of attack of 60 degrees to the fluid flow.
	Yu teaches a sedimentation tank (see Entire Abstract) wherein a foil is arranged at an angle of attack of 60 degrees to the fluid flow (see pg. 2, lines 35-41 teaches 60 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foil angle of Pank (as modified by Zhou) so that the foil is at an angle of attack of 60 degrees as taught by Yu because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 

	Regarding claim 6, Pank and Zhou teach the system of claim 1, the foil further comprising being arranged at an angle of attack (Zhou, Fig. 1 shows the foil 4 arranged an angle of attack; see pg. 2, lines 29-31 teaches inclines downwards).
	The previous combination of Pank and Zhou does not explicitly teach the foil arranged at an angle of attack2Attorney Docket No.: 023U20185067USPatent of at least 45 degrees.
	Yu teaches a sedimentation tank (see Entire Abstract) wherein a foil is arranged at an angle of attack of at least 45 degrees (see pg. 2, lines 35-41 teaches 45 degrees).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foil angle of Pank (as modified by Zhou) so that the foil is at an angle of attack of 45 degrees as taught by Yu because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pank (WO 97/27145) in view of Zhou (CN 105089135) and further in view of Hanks (US 2014/0069859). 
	Regarding claim 7, Pank and Zhou teach the system of claim 1, the foil further comprising being connected to the interior wall (Zhou, Fig. 2 shows foil 4 attached to interior wall).
	The previous combination of Pank and Zhou does not teach a foil connected by a support to the interior wall.
	Hanks teaches a separator and filter (see Entire Abstract) comprising a foil connected by a support to the interior wall (Fig. 2, foil 31 (Fig. 2, base baffle 31) connected by support 40 (Fig. 2, support brace 40) to the interior wall; see ¶37 and ¶44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed foil support means of Pank (as modified by Zhou) with the foil support means (support brace) of Hanks because the simple substitution of one known foil support means with another known support brace means, obviously resulting in supporting a plate to a wall (Hanks, see ¶44) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pank (WO 97/27145) in view of Zhou (CN 105089135) and further in view of Noles (USPN 8,308,959).
Regarding claim 10, Pank and Zhou teach the system of claim 1, the foil further comprising being having a curved surface (Zhou, Fig. 2 shows foil with curved surface; see pg. 3, lines 49-50).
The previous combination of Pank and Zhou does not teach a substantially planar surface. 
Noles teaches a separator having a foil with a substantially planar (Fig. 1, foil 7 (Fig. 1, velocity shields 7) having a substantially planar 7 surface; see C4/L1-5 & C6/L19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the foil of Pank (as modified by Zhou) with the foil of Noles because the simple substitution of one known foil with another known planar foil, obviously resulting in a means to retard the flow of fluid (Noles, C4/L2-4) with an expectation of success. The simple substitution of one known KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Entec (GB 2245609) teaches a grease trap comprising a series of inclined parallel plate that encourages laminar flow of waste water entering the tank (see Entire Abstract and Fig. 1).
	Larsson (USPN 4,400,280) teaches a multi-plate laminar separation apparatus to decelerate the influent composite liquid and deflect its direction of flow (see Entire Abstract and Figs. 3 & 5-6). 
	Loth (DE 2841613) teaches a separation device comprising a baffle plate which eliminates direct impacts and introduces liquid in a laminar flow (see Entire Abstract and Fig. 1). 
	Park (KR 100605267) teaches a rain treatment device comprising laminar flow forming baffles (see Entire Abstract and Fig. 3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778